Mr. Justice Thachek
delivered the opinion of the court!
This was an action of assumpsit upon a promissory note, on which Whitaker and Hardy were makers, and Smith indorser. Whitaker and Hardy, the plaintiffs in error, pleaded payment, and filed as a set-off, a claim assigned by one Prewett to Whitaker against Smith for damages, in consequence of Smith’s alleged conversion of a slave belonging to Prewett. The jury found in full for the plaintiff below, upon which defendants there claimed a new trial, and upon its refusal bring the cause here.
Without referring to other reasons, it is enough to say that this was an attempt to set off unliquidated damages against a fixed money demand, which is well settled to be impossible at law.
Judgment affirmed.